DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the preliminary amendment filed on 05/24/2019. Claims 1, 7-8, 10-12, 14 have been amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “a mechanical ventilation device” in line 16 of claim 1 which has been interpreted as “a ventilation fan”.
The limitation “a refrigerant shut-off device” in line 18 of claim 1 which has been interpreted as “a refrigerant shut-off valve”.
The limitation “an agitating device” in line 20 of claim 1 which has been interpreted as “a ceiling fan”.
The limitation “a first information output unit” in line 21 of claim 1 which has been interpreted as “a speaker”, “a light emitting portion” or “a display”.
The limitation “a ventilation determination unit” in line 4 of claim 2 which has been interpreted as “a ventilation determination function”.
The limitation “a first operation unit” in line 2 of claim 4 which has been interpreted as “a first plurality of operation switches”.
The limitation “a first operation unit” in line 2 of claim 5 which has been interpreted as “a first plurality of operation switches”.
The limitation “a second operation unit” in line 5 of claim 9 which has been interpreted as “a second plurality of operation switches”.
The limitation “a second information output unit” in line 5 of claim 12 which has been interpreted as “a second speaker”, “a second light emitting portion” or “a second display”.
The limitation “a third operation unit” in line 2 of claim 13 which has been interpreted as “a third plurality of operation switches”.
The limitation “a second information output unit” in line 8 of claim 14 which has been interpreted as “a second speaker”, “a second light emitting portion” or “a second display”.
The limitation “a third operation unit” in line 2 of claim 15 which has been interpreted as “a third plurality of operation switches”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (2018/0045424) in view of Hiraki et al. (2016/0245566) and Kim et al. (2014/0123685).

a compressor (21); 
an outdoor heat exchanger (23) provided in the outdoor unit (20; see figure 2); 
an indoor heat exchanger (31) provided in the indoor unit (30a-30d; see figure 2); 
a refrigerant pipe connecting the compressor (21), the outdoor heat exchanger (23), and the indoor heat exchanger (31; see figure 2); 
a first shut-off valve (24) provided in a pathway that connects the outdoor heat exchanger (23) and the indoor heat exchanger (30a-30d) not via the compressor (21) in a refrigerant circulation pathway formed by the compressor (21), the outdoor heat exchanger (23), the indoor heat exchanger (30a-30d), and the refrigerant pipe (see figure 2); 
a leakage detector (60) configured to detect a leakage of refrigerant flowing through the refrigerant pipe (see figure 2); 
a safety measure device including at least any of 
a mechanical ventilation device (40) configured to forcibly ventilate a space in which the indoor unit (30; see figure 1) is disposed (see figure 1), and 
an agitating device (33) configured to convect air in the space (see figures 1-2); 
a first information output unit (a display of a remote controller 35, a display 78 and a display of central management device 38) configured to output information to a user corresponding to the indoor unit (30; paragraph [0070]); and 

However, Yajima fails to disclose an alarm configured to emit a warning sound in response to detection of the leakage of refrigerant by the leakage detector; a refrigerant shut-off device provided separately from the first shut-off valve, and configured to shut off supply of the refrigerant to the space and being configured to shut off supply of the refrigerant to the space and being configured to be activated when a leakage detector detects a leakage of refrigerant.
Hiraki teaches an indoor unit comprises an alarm (a buzzer 7) configured to emit a warning sound (the buzzer is capable of emitting sound) in response to detection of the leakage of refrigerant by the leakage detector (6; see figures 3-4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the apparatus of Yajima to incorporate an alarm which operates in responsive to a leakage detector as 
Kim teaches an air conditioner comprises a first shut-off valve (220), a refrigerant shut-off device (250; see figure 1) and a second shut-off valve (260); wherein the refrigerant shut-off device (250) provided separately from the first shut-off valve (260), and configured to shut off supply of the refrigerant to the space (see figure 1) and being configured to be activated when a leakage detector detects a leakage of refrigerant (see figures 2-3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the apparatus of Yajima to incorporate a refrigerant shut-off device which in responsive to a detection of a leakage detector as taught by Kim in order to improve safety of system to shut off of the supply of refrigerant when refrigerant leakage is detected.
Regarding claim 2, Yajima as modified discloses the guidance information includes first information that prompts the user to execute ventilation in the space (see figure 5), 
the refrigeration cycle apparatus further comprising a ventilation determination unit (S103) configured to determine whether or not the ventilation has been executed by the user after the first information output unit outputs the first information (see figure 5), 
the first information output unit (a display of a remote controller 35, a display 78 and a display of central management device 38) being configured to, after starting to output the first information, continue outputting the first information until the ventilation determination unit (S103) detects execution of the ventilation (see figure 5).

Regarding claim 4, Yajima as modified discloses the refrigeration cycle apparatus further comprises a first operation unit (the input keys of the controllers) configured to receive, from the user, an instruction for stopping output of the first information (paragraphs [0052], [0070]), wherein the first information output unit (a display of a remote controller 35, a display 78 and a display of central management device 38) is configured to stop (prohibiting operation) outputting the first information in response to the instruction for stopping output of the first information received by the first operation unit (a display of a remote controller 35, a display 78 and a display of central management device 38; paragraph [0168]; see figures 5 and 7).
Regarding claim 7, Yajima as modified discloses the ventilation determination unit (S103) is configured to determine whether or not the ventilation in the space has been executed, based on a drop in refrigerant concentration in the space (S208; see figures 5 and 7).
Regarding claim 8, Yajima as modified discloses the ventilation determination unit (ventilation unit) is configured to determine whether or not the ventilation in the space has been executed, based on a change in temperature in the space (paragraph [0226]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Hiraki and Kim as applied to claim 1 above and further in view of Murata et al. (5,983,657).
Regarding claim 11, Yajima as modified discloses the refrigeration cycle apparatus further comprises a four-way valve (22) having 
a first port connected to a pathway (P3) leading to a refrigerant intake side of the compressor (21), 
a second port connected to a pathway (P4) leading to the outdoor heat exchanger (23), 
a third port connected to a refrigerant discharge side (P2) of the compressor (21), and 
a fourth port connected to a pathway (P1) leading to the indoor heat exchanger (30; see figure 2), wherein 
the first shut-off valve (24) is configured to be automatically opened and closed in accordance with an instruction from the controller (70; paragraph [0132]), 
the four-way valve (22) is configured to be controlled to switch between a first state (a heating state) and a second state (a cooling state), the first state (the heating state) being a state in which the first port communicates with the fourth port (P3 and P1), and the second port communicates with the third port (P2 and P4), the second state (the cooling state) being a state in which the first port communicates with the second port (P3 and P4), and the third port communicates with the fourth port (P1 and P2), when the leakage detector (60) detects the leakage of refrigerant, then the four-way valve (22) is controlled into the first state (the heating state), and a refrigerant 
However, Yajima fails to disclose when a pressure detection value on a low-pressure side relative to the compressor drops below a prescribed value during the refrigerant recovery operation, then the four-way valve is controlled into the second state, and the compressor is stopped, thus ending the refrigerant recovery operation.
Murata teaches an air conditioning system comprises a control operation that when a pressure detection value on a low-pressure side relative to the compressor drops below a prescribed value during the refrigerant recovery operation, then the four-way valve is controlled into the second state, and the compressor is stopped, thus ending the refrigerant recovery operation (Col. 5, lines 35-45).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the apparatus of Yajima to incorporate a pressure sensor and the claimed control operation as taught by Murata in order to improve safety of system by stopping the supply of refrigerant by the compressor when refrigerant leakage is detected.

Allowable Subject Matter
Claims 5-6, 9-10 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763